Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 17/147,834. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1 of 17/147,834 (reference application) has each element of claim(s) 1 of the examined application. The claim language in the reference application (e.g., first/second port, or first/second interface standard) is narrower than the claim language in the examined application. Thus it obviously anticipates each of those elements. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11429544B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1 of US11429544B2 (reference patent) has each element of claim(s) 1 of the examined application. The claim language in the reference patent (e.g., “visible”) is narrower than the claim language in the examined application. Therefore the patent claim anticipates the application claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6, 13, 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 6, 13, 18-19 recites the limitation "the second interface standard." There is lack of antecedent basis for this limitation in the claim(s). There is/are not “a second interface standard” being claimed in claim(s) 6, 13, 18-19; so, not clear what the claimed limitation is referring to.
Claim(s) 17 recites the limitation "the first/second interface standard." There is lack of antecedent basis for this limitation in the claim(s). There is/are not “a first/second interface standard” being claimed in claim(s) 17; so, not clear what the claimed limitation is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 10, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasan et al. (US 7620731 B1).

Dasan discloses: 
1. A system comprising:
a first memory device comprising a non-volatile memory device; (persistent storage system)

a second memory device; and (persistent storage region)

a processing device, operatively coupled with the first memory device and the second memory device, to perform operations comprising: 

configuring the system in accordance with a configuration designating an interface standard (security) for exposing a storage element (isolated persistent storage) implemented on the first memory device (persistent storage system) to a first protocol of the interface standard (public encryption keys or certificates of security) (col 11, ln 50-55: access through an isolated persistent storage system, particularly on the basis of security characteristics, such as public encryption keys or certificates.) and a persistent memory region (PMR) implemented on the second memory device to a second protocol of the interface standard (isolation protocol of security) (col 4, ln 30-35: other objects can also directly access the isolated persistent storage region provided the objects comply with the isolation protocol disclosed herein; claim 1: wherein preventing access to the isolated persistent storage region is accomplished by a security architecture of a runtime environment.); and 

performing at least one system operation based on the configuration. (claim 1: preventing access to the isolated persistent storage region if access is not requested through the isolating storage interface)

3. The system of claim 1, wherein the second memory device comprises a second non- volatile memory device (col 4, ln 30-35: isolated persistent storage region) or a volatile memory device.

Claim(s) 8, 10 is/are rejected as being the method implemented by the system of claim(s) 1, 3, and is/are rejected on the same grounds.

Claim(s) 15 is/are rejected as being the medium implemented by the system of claim(s) 1, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 2, 4-7, 9, 11-14, 16-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under double patenting, 112(b), and 102.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113